Citation Nr: 1610817	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  10-12 944	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left heel disorder.

3.  Entitlement to service connection for macular degeneration.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to October 1969, to include service in Vietnam.  He is the recipient of numerous awards and decorations, including the Vietnam Service Medal, Air Medal, Combat Infantryman Badge, and Parachute Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for macular degeneration and a left heel disorder, and declined to reopen a previously denied claim for service connection for a neck disorder.

By rating decisions entered in August 2010 and March 2012, the RO, in pertinent part, granted service connection for posttraumatic stress disorder, evaluated as 50 percent disabling, and disallowed a previously denied claim for service connection for a skin disorder.  The Veteran filed notices of disagreement with respect to those determinations, and he was issued statements of the case in October 2013.  However, the RO closed the appeals in December 2013 for failure to file a timely substantive appeal.  See 38 U.S.C.A. § 7105 (West 2014).  As such, the issues addressed in the RO's August 2010 and March 2012 decisions are not before the Board.

In accordance with his request, the Veteran was scheduled for a Board hearing before the undersigned Veterans Law Judge in March 2016.  However, prior to such hearing, he withdrew his appeal. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.



FINDING OF FACT

In March 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that he wished to withdraw his appeal with respect to entitlement to service connection for macular degeneration and a left heel disorder, and whether new and material evidence has been received in order to reopen a previously denied claim for service connection for a neck disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In March 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that he wished to withdraw his appeal with respect to entitlement to service connection for macular degeneration and a left heel disorder, and whether new and material evidence has been received in order to reopen a previously denied claim for service connection for a neck disorder.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.



ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


